Title: To John Adams from Ward Nicholas Boylston, 25 March 1817
From: Boylston, Ward Nicholas
To: Adams, John


				
					Dear Cousin
					Roxberry Tuesday—25 March 1817—
				
				I rejoice in the expectation of seeing you & Mrs Adams; and Miss S A—and as the Day that is most convenient to you wou’d be most agreeble to Mrs B & myself we have settled it with Mr. Vaughan & his family for Friday the 4th. April at 1/2 past two oclock but pray you will come to us an hour or two earlier, and be so kind as to let Judge and Mrs Adams know the day fixd.My Lord tells me you have a large horse you wish to dispose or intend to part with this spring—if you have not already engaged a purchaser perhaps I should like to have him if he is not too valuable an animal for the purposes I want—I hope Miss Smith is convalcnt my messenger forgot my enquiries respecting her my Complmnts & best wishes esteemd Sir, & with affectionate Regards to Mrs Adams—am truly yours
				
					Ward Nichs Boylston
				
				
			